Case: 11-31074     Document: 00511913089         Page: 1     Date Filed: 07/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 9, 2012
                                     No. 11-31074
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHN MENEWEATHER,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 3:08-CR-261-1


Before CLEMENT, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent John Meneweather
has moved for leave to withdraw in Meneweather’s appeal of the district court’s
order denying his motion under 18 U.S.C. § 3582(c)(2) and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Meneweather has filed a response.
        We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Meneweather’s response. We concur with counsel’s

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-31074    Document: 00511913089    Page: 2   Date Filed: 07/09/2012

                                No. 11-31074

assessment that the instant appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.
      We note that in Meneweather’s response he seeks relief from the dismissal
of his direct criminal appeal (Case No. 09-30294) for failure to prosecute. The
instant appeal from the denial of his § 3582(c)(2) motion, however, is not the
proper forum for granting such relief.




                                         2